     Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 1 of 9 PageID #: 126




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

WILLIE J. HARRIS                                                                           PLAINTIFF

v.                                                                           No. 3:20CV79-NBB-JMV

MARSHAL TURNER, ET AL.                                                                 DEFENDANTS


                                    MEMORANDUM OPINION


        This matter comes before the court on the pro se prisoner complaint of Willie J. Harris, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against “[e]very person” who under color of state authority causes the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” For the reasons set forth below, all of

the plaintiff’s claims against Commissioner Pelicia Hall, Deputy Warden Lee Simon, Chief of

Security Brenda Cox, Interim Commissioner Tommy Taylor, Grievance Coordinator Richie

Pennington, Prison ILAP Director Charles Hall, and ILAP Director Gia McLeod will be dismissed

with prejudice for failure to state a claim upon which relief could be granted. The plaintiff’s claims

against the other defendants will, however, proceed.



                                          Factual Allegations

        Mr. Harris has made numerous allegations against various defendants across two prisons. The

court will, however, analyze only those which fail to state a constitutional claim, while allowing

cognizable claims to proceed. Mr. Harris alleges that he was assaulted at the Mississippi State
     Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 2 of 9 PageID #: 127




Penitentiary by guards on December 31, 2019, and during the attack he suffered a gunshot wound to

the back. He also alleges that he received inadequate medical treatment for the injuries he sustained in

the attack. He was then transported to Unit 32, which had been condemned because of the deplorable

general conditions of confinement there, and he experienced many instances of unconstitutionally

harsh conditions (lack of a mattress, cold temperatures, water for toilet flushing available only two

minutes every other day, etc.)

        On January 11, 2020, he was transported to the privately-run Tallahatchie County Correctional

Facility, where he had difficulty obtaining proper legal services, mail services, and spiritual

counseling.

              Denial of Access to the Courts: Charles Hall, Gia McLeod, and Hampton

        Mr. Harris alleges that Charles Hall, the ILAP Director at the Mississippi State Penitentiary,

Gia McLeod (MDOC ILAP Director) and Hampton (Correctional Counseling Services Supervisor at

TCCF) denied him access to the courts by restricting his access to legal services and materials. As set

forth below, this allegation will be dismissed for failure to state a claim upon which relief could be

granted.

        Under the Supreme Court’s decision in Bounds v. Smith, 430 U.S. 817, 821 (1977), prisoners

possess a constitutional right of access to courts, including having the “ability . . . to prepare and

transmit a necessary legal document to court.” Eason v. Thaler, 73 F.3d 1322, 1328 (5th Cir. 1996),

quoting Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993), cert. denied, 510 U.S. 1123 (1994). The

right of access to the courts is limited to allow prisoners opportunity to file nonfrivolous claims

challenging their convictions or conditions of confinement. Jones v. Greninger, 188 F.3d 322, 325

(5th Cir. 1999). “Interference with a prisoner’s right to access to the courts, such as delay, may result



                                                    -2-
     Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 3 of 9 PageID #: 128




in a constitutional deprivation.” Chriceol v. Phillips, 169 F.3d 313, 317 (5th Cir. 1999) (citations

omitted).

        However, “[a] denial-of-access-to-the-courts claim is not valid if a litigant’s position is not

prejudiced by the alleged violation.” Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998);

Henthorn v. Swinson, 955 F.2d 351, 354 (5th Cir. 1992), cert. denied, 504 U.S. 988 (1992), citing

Richardson v. McDonnell, 841 F.2d 120, 122 (5th Cir. 1988). It is only when a prisoner suffers some

sort of actual prejudice or detriment from denial of access to the courts that the allegation becomes one

of constitutional magnitude. Walker v. Navarro County Jail, 4 F.3d 410, 413 (5th Cir. 1993); see

Howland v. Kilquist, 833 F.2d 639, 642 (7th Cir. 1987). To prove his claim, a plaintiff must show real

detriment – a true denial of access – such as the loss of a motion, the loss of a right to commence,

prosecute or appeal in a court, or substantial delay in obtaining a judicial determination in a

proceeding. See Oaks v. Wainwright, 430 F.2d 241 (5th Cir. 1970).

        An inmate’s right of access to the courts may be fulfilled in ways other than access to a law

library. Lewis v. Casey, 518 U.S. 343, 351,116 S.Ct. 2174, 2180 (1996). The right of access to the

courts is not “an abstract, freestanding right to a law library or legal assistance[;] an inmate cannot

establish relevant actual injury simply by establishing that his prison's law library or legal assistance

program is subpar in some theoretical sense.” Id. In this case, the plaintiff’s access to the courts is

through the Inmate Legal Assistance Program. When a state provides adequate legal assistance to a

prisoner, the state has fulfilled its obligation to provide him access to the courts – and need not provide

access to a law library. “Inmates are entitled to either adequate law libraries or adequate assistance

from persons trained in the law, but certainly not both.” Meeks v. California Dep't of Corrections,

1993 WL 330724 (9th Cir. Aug. 31, 1993), citing Bounds, 430 U.S. at 828. The plaintiff has not

alleged that he suffered actual prejudice to his legal position, as described above. As such, his claim
                                                   -3-
     Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 4 of 9 PageID #: 129




of denial of access to the courts should be dismissed for failure to state a constitutional claim. As

denial of access to the courts is Mr. Harris’ sole claim against defendants Hall and McLeod, these two

defendants will be dismissed with prejudice from this suit.1

    Supervisor Liability: (former) Commissioner Pelicia Hall, Deputy Commissioner Jerry
         Williams, Unit 29 Deputy Warden Lee Simon, Mississippi State Penitentiary
          Chief of Security Brenda Cox, and Interim Commissioner Tommy Taylor

        Willie J. Harris alleges that defendants (former) Commissioner Pelicia Hall, Unit 29 Deputy

Warden Lee Simon, Mississippi State Penitentiary Chief of Security Brenda Cox, and Interim

Commissioner Tommy Taylor are liable to him because of their actions in their positions as

supervisors. As set forth below, the court will dismiss these defendants with prejudice from this case

for failure to state a constitutional claim.

        A plaintiff proceeding under 42 U.S.C. § 1983 cannot establish that a government official

violated the plaintiff’s constitutional rights simply by virtue of the official’s role as a supervisor.

Monell v. Department of Social Services, 436 U.S. 658, 691 (1978). For a plaintiff to state a valid

claim under § 1983, he must “identify defendants who are either personally involved in the

constitutional violation or whose acts are causally connected to the constitutional violation alleged.”

Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995) (citing Lozano v. Smith, 718 F.2d 756, 768 (5th

Cir. 1983)). Likewise, a § 1983 plaintiff cannot proceed against a prison official based solely on the

official’s participation in the prison grievance process. Dehghani v. Vogelgesang, 226 Fed.Appx. 404,

406 (5th Cir. 2007).

        There are only two scenarios in which a supervisor may be held liable under § 1983: (1) when




        1
         The plaintiff’s mail tampering and free exercise claims against Supervisor Hampton will
proceed; as such, Hampton will remain in the case.
                                                 -4-
     Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 5 of 9 PageID #: 130




he affirmatively participates in the incident, and (2) when he implements an unconstitutional policy

that results in constitutional injury. Wernecke v. Garcia, 591 F.3d 386, 401 (5th Cir. 2009). Indeed, a

federal court cannot hold a supervisor liable for failure to supervise his subordinates – even when he is

present on the scene – because, after Ashcroft v. Iqbal, 556 U.S. 662, 662, 129 S. Ct. 1937, 1939,

173 L. Ed. 2d 868 (2009), “a government official can be held liable only for his own misconduct.”

Carnaby v. City of Houston, 636 F.3d 183, 189 (5th Cir. 2011).

        Though failure to train employees may rise to the level of an official government policy –

giving rise to a claim under 42 U.S.C. § 1983, such claims are a rarity:

        In limited circumstances, a local government’s decision not to train certain employees
        about their legal duty to avoid violating citizens’ rights may rise to the level of an
        official government policy for purposes of § 1983. A municipality’s culpability for a
        deprivation of rights is at its most tenuous where a claim turns on a failure to train.
        See Oklahoma City v. Tuttle, 471 U.S. 808, 822–823, 105 S.Ct. 2427, 85 L.Ed.2d 791
        (1985) (plurality opinion) (“[A] ‘policy’ of ‘inadequate training’ ” is “far more
        nebulous, and a good deal further removed from the constitutional violation, than was
        the policy in Monell ”). To satisfy the statute, a municipality's failure to train its
        employees in a relevant respect must amount to “deliberate indifference to the rights of
        persons with whom the [untrained employees] come into contact.” Canton, 489 U.S.,
        at 388, 109 S.Ct. 1197. Only then “can such a shortcoming be properly thought of as a
        city ‘policy or custom’ that is actionable under § 1983.” Id., at 389, 109 S.Ct. 1197.

Connick v. Thompson, 563 U.S. 51, 61, 131 S. Ct. 1350, 1359–60, 179 L. Ed. 2d 417 (2011).

        In this case, the plaintiff does not allege that these defendants had any personal involvement or

were causally connected to the incident in any way. As such, the undersigned this case will be

dismissed as to (former) Commissioner Pelicia Hall, Unit 29 Deputy Warden Lee Simon, Mississippi

State Penitentiary Chief of Security Brenda Cox, and Interim Commissioner Tommy Taylor for

failure to state a constitutional question.

      Participation in the Grievance Process: MSP Grievance Director Richie Pennington

        Mr. Harris alleges that Grievance Director Richie Pennington failed to process his grievances


                                                  -5-
      Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 6 of 9 PageID #: 131




in a timely and proper manner. As discussed above, “a § 1983 plaintiff cannot proceed against a

prison official based solely on the official’s participation in the prison grievance process.” Dehghani,

supra. Mr. Harris’ allegations involve only Mr. Pennington’s handling of the grievance process; as

such, the claims against him will be dismissed. As the grievance process allegation is the sole claim

against Mr. Pennington, he will be dismissed with prejudice from this case for failure to state a claim

upon which relief could be granted.

                          Taking of Property Without Due Process of Law

        The plaintiff alleges that various defendants took his property without due process of law.

This claim will be dismissed with prejudice for failure to state a claim upon which relief could be

granted. The random and unauthorized deprivation of a prisoner’s property by a state actor does not

violate the prisoner’s due process rights if the state provides an adequate post-deprivation remedy. See

Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 541-44 (1981),

overruled in part by Daniels v. Williams, 474 U.S. 327, 330-31 (1986). This rule, the Paratt/Hudson

doctrine, provides “that no constitutional claim may be asserted by a plaintiff who was deprived of his

liberty or property by negligent or intentional conduct of public officials, unless the state procedures

under which those officials acted are unconstitutional or state law fails to afford an adequate post-

deprivation remedy for their conduct.” Martin v. Dallas County, Tex., 822 F.2d 553, 555 (5th Cir.

1987); see also Hudson, 486 U.S. at 533, Daniels, 474 U.S. at 330-31; White v. Epps, 411 Fed.Appx.

731 (5th Cir. 2011). Thus, the initial question before the court as to the plaintiff’s claim regarding the

taking of his property is whether Mississippi law affords him an adequate post-deprivation remedy for

his loss.




                                                   -6-
     Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 7 of 9 PageID #: 132




        In most circumstances, suits against the Mississippi government would be controlled by the

Mississippi Tort Claims Act, Miss. Code Ann. § 11-46-9 (“MTCA”), which became effective on April

1, 1993. As to suits filed by prisoners, the MTCA states:

        (1) A governmental entity and its employees acting and within the course scope of
        their employment or duties shall not be liable for any claim:

                ...

        (m) Of any claimant who at the time the claim arises is an inmate of any detention
        center, jail, workhouse, penal farm, penitentiary or other such institution, regardless of
        whether such claimant is or is not an inmate of any detention center, jail, workhouse,
        penal farm, penitentiary or other such institution when the claim is filed.

Miss. Code Ann. § 11-46-9(1)(m). At first blush, this statute would seem to foreclose any remedies

the plaintiff may have under state law. However, the plaintiff’s remedy for the taking of property

arises directly from the Constitution of the State of Mississippi, which cannot be circumvented

through a state statute. Pickering v. Langston Law Firm, P.A., 88 So.3d 1269 (Miss. 2012). The

unlawful taking of an inmate’s property can violate Article 3, Section 17 of the Constitution of the

State of Mississippi. Bishop v. Reagans, 2012 WL 1804623 (S.D. Miss.), citing Johnson v. King, 85

So.3d 307 (Miss.App.,2012). Article 3, Section 17 of the Mississippi Constitution reads:

        Private property shall not be taken or damaged for public use, except on due
        compensation being first made to the owner or owners thereof, in a manner to be
        prescribed by law; and whenever an attempt is made to take private property for a use
        alleged to be public, the question whether the contemplated use by the public shall be
        a judicial question, and, as such, determined without regard to legislative assertion that
        the use is public.

The circumstances in Johnson are legally indistinguishable from those in the instant case. The prison

officials in that case confiscated Johnson’s drinking mug and disposed of it. Johnson v. King, 85

So.3d at 312. Johnson had purchased the mug from the canteen with his own money. Id. The mug as

purchased was not considered contraband, and Johnson had not modified the mug in such a way to

turn it into contraband. Id. The Mississippi Court of Appeals held that, under these circumstances, the
                                                 -7-
     Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 8 of 9 PageID #: 133




taking of Johnson’s mug violated the Mississippi Constitution and that prison officials had to either

replace the mug or compensate Johnson for the fair value of the mug. Id. Those facts mirror the facts

in the present case. As such, the plaintiff in this case has an adequate remedy under state law, and his

claims for the taking of his property without due process of law must be dismissed.



                                              Conclusion

        For the reasons set forth above, the following claims and defendants will be dismissed for

failure to state a claim upon which relief could be granted:

    (1) Denial of access to the courts. As defendants Charles Hall and Gia McLeod were named as
        defendants only in relation to this claim, they will also be dismissed with prejudice from this
        suit;

    (2) (Former) Commissioner Pelicia Hall, Unit 29 Deputy Warden Lee Simon, Mississippi State
        Penitentiary Chief of Security Brenda Cox, and Interim Commissioner Tommy Taylor. The
        plaintiff named them as defendants based solely on their roles as supervisors;

    (3) MSP Grievance Director Richie Pennington. Mr. Pennington’s participation in the events is
        limited to his role in the grievance process;

    (4) The taking of the plaintiff’s property. He has an adequate remedy for that taking under
        state law;

        The following claims will proceed:

    (1) Unconstitutionally harsh general conditions of confinement while housed in Unit 32 of the
        Mississippi State Penitentiary against Superintendent Marshal Turner, Warden Timothy
        Morris, Deputy Warden Verlena Flagg, CID Coordinator Ricky Scott, Unit Manager Taylor,
        and Warden R. Vergara;

    (2) Denial of the right to free exercise of religion against Superintendent Marshal Turner,
        Correctional Counselor Supervisor Hampton, Unit Manager Taylor, and Case Manager T.
        Skeen;

    (3) Failure to Protect from Assault against Warden Timothy Morris, Deputy Warden Verlena
        Flagg, and K-9 Captain Letha Williams;

    (4) Failure to provide adequate medical care against Superintendent Marshal Turner, Warden
        Timothy Morris, K-9 Captain Letha Williams;
                                                  -8-
 Case: 3:20-cv-00079-NBB-JMV Doc #: 15 Filed: 06/29/20 9 of 9 PageID #: 134




(5) Use of excessive force against K-9 Captain Letha Williams;

(6) Mail tampering against Correctional Counselor Supervisor Hampton, Unit Manager Taylor,
    Case Manager T. Skeen, and Mailroom Supervisor Barbara Scott.

   SO ORDERED, this, the 29th day of June, 2020.



                                                  /s/ Neal Biggers
                                                 NEAL B. BIGGERS
                                                 SENIOR U. S. DISTRICT JUDGE




                                           -9-
